Title: Abigail Adams to John Adams, 16 December 1798
From: Adams, Abigail
To: Adams, John


          
            
              My Dearest Friend
              Sunday Quincy December 16. 1798
            
            I received the Centinal last Evening and found by it that the two Houses were formed and that a committe had waited upon you; that you could not as usual attend upon the day following oweing to indisposition. You will easily suppose that I must feel very anxious from reading this; because I know a Slight indisposition would not detain you; I have a Letter from you of the 4th of December. you do not mention having a cold, tho I have expected you would, as tis impossible to go into that city without taking one, even tho you had not exposed yourself as I think you did upon your Journey. If your complaint is one of those heavey colds to which you are subject, an early attention to is necessary, and proper nursing. I hope you have a fire in your bed Chamber and that you do not imprudently throw up & keep up your windows. if you take Lockers pills, you ought to confine yourself and take no air colder than that of your Chamber. they are not to be tamperd with, and I fear you will not be sufficiently Cautious. I shall write to mrs Brisler what to give you, if your complaint is a cold. if any thing more serious and allarming I pray I may know it, for I certainly shall venture cold fatigue and

every hazard to come on to you. I am not easy to be absent from you; the more of care and anxiety you have upon your mind, the more necessary it seems to me it is, that I should be with you— I shall be very unhappy untill I hear from you I pray Heaven to preserve a Life invaluable to me, and of the utmost importance to the publick. I should think the sacrifice of my own of little consideration in comparision, and I shall certainly consider it my indispensable duty to risk it, if thereby I can prolong, or render yours more comfortable—
            I hope twesday morning will bring me Letters from you, and that you will not fail to let me hear particuliarly how you are. put your Feet into warm water, and let William shaw or Richard have a Bed put in the little octogon Room that you may be readily attended—if you have occasion for any thing in the Night.
            My own Health is better, and if the travelling was not the worst that could be, and the weather intencly cold, I would not stay to consult Physicia[ns] I would inlist under the wing of the old Generall & push forward—
            I am my dearest Friend your / anxious
            
              A Adams—
            
          
          
            
              sunday Noon
            
            pr favour captain Beal I have just received the speech in a hand Bill. the mail for monday was anticipated and it was publishd last night. his son brought it out this noon. I like it well. it does not flinch. I should have been mortified if it had been possible. I cannot however omit observing how perfectly it in sentiment coinsides with the Letter I sent you of Sep’br 4th, or rather the Letter coinsides with the speech; I am still anxious for your Health. I hope you are not very sick
          
        